       Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 1 of 53



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 TAYLOR ENERGY COMPANY LLC,
                                                     CIVIL ACTION
          Plaintiff,
                                                     NO.
 VERSUS
                                                     SECTION:
 CAPTAIN KRISTI M. LUTTRELL,
 IN HER OFFICIAL CAPACITY AS                         MAGISTRATE:
 FEDERAL ON-SCENE COORDINATOR
 FOR THE MC20 UNIFIED COMMAND,
 and THE UNITED STATES OF AMERICA,
 ACTING BY AND THROUGH THE
 UNITED STATES COAST GUARD,

          Defendants




 COMPLAINT TO VACATE ADMINISTRATIVE ORDER AND FOR OTHER RELIEF

TO:      THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
         LOUISIANA AND THE HONORABLE JUDGES THEREOF

         The Complaint of Plaintiff, Taylor Energy Company LLC (“Taylor Energy”), through its

undersigned counsel, and against Defendants, Captain Kristi M. Luttrell, in her official capacity

as Federal On-Scene Coordinator for the MC20 Unified Command, and the United States of

America, acting by and through the United States Coast Guard, avers as follows:

                                            PARTIES

                                                1.

         At all material times, Taylor Energy was and is a limited liability company organized and

existing under the laws of the State of Louisiana, with its principal place of business in

New Orleans, Louisiana, and was and is duly authorized to transact business within the jurisdiction




{N3747638.2}
       Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 2 of 53



of this Honorable Court. Taylor Energy’s only member is Phyllis M. Taylor, a Louisiana resident

domiciled in Orleans Parish, State of Louisiana.


                                                 2.

         Made defendant is Captain Kristi M. Luttrell (“Captain Luttrell”), in her official capacity

as Federal On-Scene Coordinator (“FOSC”) for the incident known as the MC20 – Taylor Energy

Response (hereafter the “MC20 Incident”) and the related MC20 Unified Command. Also made

defendant is the United States of America, acting by and through the United States Coast Guard

(the “Coast Guard”), which is an agency of the United States under the Department of Homeland

Security that can be sued under 28 U.S.C. § 2679, with offices located in this District. Captain

Luttrell and the Coast Guard are collectively referred to as “Defendants.” In her official capacity,

Captain Luttrell is a commissioned officer of the Coast Guard, currently assigned to the Coast

Guard’s New Orleans Sector and serving as the Captain of the Port and Commander of the Coast

Guard’s New Orleans Sector, and is the official legal representative of the United States of

America who, pursuant to 33 U.S.C. §§ 1321(c) and 1321(e)(1)(B), issued Administrative Order

No. 19-001 dated October 23, 2018 (the “Admin. Order”) and, by letter dated October 25, 2018,

denied Taylor Energy’s request for review and reconsideration of that Order, constituting a final

agency action. Pursuant to the Admin. Order, Captain Luttrell took, and continues to take, various

official actions, including holding the November 6-9, 2018 Unified Command Planning meeting

(the “November 2018 UC Meeting”), the selection and designation of a contractor to conduct

response activities pursuant to the Admin. Order, issuance of a Notice of Federal Assumption dated

November 16, 2018 (the “Notice”) and a Decision Memorandum dated November 16, 2018 (the

“Memo”).




{N3747638.2}                                       2
       Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 3 of 53



                                    SUMMARY OF ACTION


                                                 3.

         This lawsuit seeks the Court’s review and setting aside of the final agency action taken by

the Coast Guard in which it abruptly reversed course on its prior position based predominantly on

an unverified theory that contradicts the longstanding accepted scientific facts that underlay the

Coast Guard’s prior policy with respect to response actions at the MC20 site. Although the

unverified theory had been available to the Coast Guard for over a month, at a minimum, and

notwithstanding that observed conditions at the MC20 site had not changed, the Coast Guard

issued its final agency action, the Admin. Order, one day after a front-page news article in the

Washington Post reported the conclusions of the unverified theory to the public and questioned

the Coast Guard’s competence in supervising the MC20 response. The Coast Guard’s actions

ignored a decade’s worth of scientific studies conducted for the Unified Command and

observations that concluded that any releases of oil were at worst de minimis and ignored the fact

that there was no intervening observable event at the MC20 site that suggested the amount of oil

released had increased exponentially, as the Admin. Order concluded. The Coast Guard’s actions

were an abrupt departure from the well-verified scientific conclusions in the record and were taken

in response to adverse publicity, rather than in response to any imminent and substantial threat to

the public health or welfare.

         As established in this Complaint, the Coast Guard took this action without adequate

justification, without any advance notice to Taylor Energy and without providing Taylor Energy

with a meaningful opportunity to review and comment on the findings on which the Coast Guard

based the Admin. Order. Indeed, since taking this action, the Coast Guard has continued to conceal

from Taylor Energy the underlying facts and data that purportedly support the Admin. Order,



{N3747638.2}                                      3
       Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 4 of 53



despite ordering Taylor Energy to perform work that depends on knowledge of those facts and

data and in disregard of the extreme risk of adverse environmental consequences that may result

from the performance of work at the site without careful deliberation and study of the longstanding

pre-existing scientific record pertaining to the MC20 site.


                                   JURISDICTION AND VENUE

                                                   4.

          Jurisdiction exists under 28 U.S.C. § 1361, the Court’s admiralty and maritime jurisdiction,

28 U.S.C. § 1333, and as a civil action arising under the Constitution and laws of the United States

pursuant to 28 U.S.C. § 1331, including the Oil Pollution Act of 1990, 33 U.S.C. §§ 2700-2762

and the attendant regulations, and the Administrative Procedure Act, 5 U.S.C. §§ 701-706 (the

“APA”). Taylor Energy also seeks a declaratory judgment and further relief pursuant to 28 U.S.C.

§§ 2201-2202 and 5 U.S.C. § 703. Taylor Energy has the right to bring this action to seek judicial

review of final agency action pursuant to the Administrative Procedure Act, 5 U.S.C. §§ 701-706.

See Sackett v. EPA, 566 U.S. 120 (2012) (jurisdiction properly exists over claims seeking APA

judicial review of agency action taken pursuant to the Clean Water Act). The Administrative

Procedure Act expressly waives sovereign immunity of the Defendants for the actions alleged

herein.


                                                   5.

          Venue is proper in this District pursuant to 28 U.S.C. § 1391. Further, a substantial part of

the events and omissions giving rise to Taylor Energy’s claims occurred in this District, including

issuance of the Admin. Order, the Notice and the Memo, and the November 2018 UC Meeting

presided over by Captain Luttrell in her official capacity as the FOSC, as well as other actions

taken by the Coast Guard and Captain Luttrell after issuance of the Admin. Order.


{N3747638.2}                                       4
       Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 5 of 53



                            RELEVANT FACTUAL BACKGROUND

                               The September 2004 MC20 Incident


                                                  6.

         This action arises out of an actual case and controversy between Taylor Energy and the

Defendants regarding a 2004 pollution incident during Hurricane Ivan, an Act of God event, which

caused a massive seafloor shift and failure, which toppled Taylor Energy’s production platform,

known at the MC20A Platform, which was located in federal waters adjacent to the State of

Louisiana in an offshore lease area known as Mississippi Canyon Block 20, which is

approximately 10 miles offshore of the coast of Louisiana at the mouth of the Mississippi River.


                                                  7.

         Prior to the sale of substantially all of Taylor Energy’s assets during 2008, Taylor Energy’s

principal business was the exploration, development and production of oil and gas on the Outer

Continental Shelf of the United States (“OCS”) in the Gulf of Mexico. Taylor Energy was the

lessee and operator of the MC20A Platform and an OCS lease that includes the MC20A Platform,

wells and associated facilities (collectively, “MC20”).


                                                  8.

         On or about September 16, 2004, Hurricane Ivan struck the Louisiana and Mississippi Gulf

Coasts. Prior to Hurricane Ivan, there were 28 wells connected to the MC20A Platform, 3 of which

were temporarily abandoned, 8 of which were shut in indefinitely, and 17 of which had been




{N3747638.2}                                      5
       Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 6 of 53



producing, 13 of which could produce only with lifting assistance, but which were shut-in when

the platform was evacuated due to the approach of Ivan.1


                                                 9.

         Ivan alternated between a Category 4 and a Category 5 storm as it traveled the Gulf of

Mexico and, through a series of unforeseen and unprecedented events, caused a massive seafloor

shift and failure that toppled Taylor Energy’s production platform and scattered debris on and

under the seafloor. The massive seafloor shift and failure also buried the MC20 wells beneath

approximately 150 feet of mud and sediment (the “MC20 Incident”).


                                                10.

         As a result of the unprecedented seafloor collapse, the platform now lies about 550 feet

downslope and southeast from its original location, and the well bores rest in a buried tangled web.

The toppling of the MC20A Platform and its subsequent movement downslope shifted the

stationary well conductors out of the platform’s well bay and bent each well conductor (and related

tubular assemblies) at almost a 90 degree angle.

  Taylor Energy’s Immediate Response and Actions Taken to Address the MC20 Incident


                                                11.

         As a result of the foregoing events, hydrocarbon leaks occurred in the area of the MC20

site. Taylor Energy immediately notified the appropriate Governmental authorities of the loss of

the platform and began responding to the MC20 Incident, including addressing a sheen of oil on

the water’s surface in the area where the platform once stood.



         1
        By “lifting assistance” Taylor Energy means adding artificial conventional measures to
promote and enable production.



{N3747638.2}                                       6
       Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 7 of 53



                                                  12.

         Taylor Energy was subsequently designated by the Coast Guard as the “Responsible Party”

for the MC20 Incident in accordance with the Oil Pollution Act of 1990. For over a decade, Taylor

Energy has fully cooperated with and responded to various directives of the Coast Guard and other

authorities and has been an active and fully cooperative participant in numerous Unified Command

meetings that were convened by the various Federal On-Scene Coordinators that have been

designated by the Coast Guard. Captain Luttrell is the sixth person to serve as the MC20 FOSC

in the past ten years.


                                                  13.

         Effective June 28, 2007, the MC20 OCS lease terminated, and, consistent with its

regulatory practice and procedure, in October 2007, the Government ordered Taylor Energy to

permanently plug and abandon all wells at MC20 “within a period of one year” from termination

of the lease, or by June 28, 2008.


                                                  14.

         Taylor Energy and the Government, however, subsequently recognized the difficulty of

pursuing decommissioning of the wells through conventional plugging and abandonment

techniques due to (among other things) the burial of the tangled well bores. They therefore agreed

to examine alternatives for decommissioning the wells, including the concept of drilling

“intervention” wells to plug the existing wells.2




         2
             A diagram (not to scale) depicting the tangled well bores is attached hereto as Exhibit
“A.”



{N3747638.2}                                        7
       Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 8 of 53



                                                15.

         Following detailed studies, and with the express consent and approval of all necessary

Governmental authorities, including the Coast Guard, Taylor Energy drilled nine intervention

wells. This action successfully sealed each of the nine MC20 wells that had the highest flow

potential and that posed a substantial threat of discharge of oil in their post-Ivan condition. These

activities reduced, but did not completely eliminate, the surface sheen. Taylor Energy also flushed

and permanently sealed off the parted pipeline segments at MC20 and removed the platform’s

deck and associated platform debris from the sea floor.


                                                16.

         In the Fall of 2007, consistent with the National Contingency Plan, a Unified Command

was established by the Coast Guard to monitor the MC20 site and to study, address and evaluate

possible further actions to be taken related to the MC20 Incident. The Unified Command is

presently composed of the Coast Guard and Taylor Energy. Since the establishment of the Unified

Command over a decade ago, there have been multiple FOSCs. On or about June 15, 2018,

Captain Luttrell became the sixth designated FOSC in the last ten years and currently serves in her

official capacity as the FOSC and is part of Unified Command structure. Captain Luttrell also

issued the Admin. Order, the Notice and the Memo and conducted the November 2018 UC

Meeting, which are the subject of this Complaint. See Exhibits “B,” “C” and “D” attached hereto

respectively.


                                                17.

         The Unified Command structure established in the Fall of 2007 continues to today. There

is a lengthy Administrative Record detailing the history of Taylor Energy cooperatively working

with all relevant governmental agencies through the Unified Command structure in a joint and


{N3747638.2}                                     8
       Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 9 of 53



collaborative fashion, including the five Coast Guard officials who served as the FOSC prior to

Captain Luttrell’s designation.


                                                18.

         From the start, Taylor Energy’s principal concern has always been, and continues to be, to

ensure protection of the environment by taking scientifically supported actions to prevent,

minimize and mitigate the discharge of oil, as well as the potential threat of discharge of oil, from

the MC20 site.


                                                19.

         For more than a decade, the Coast Guard and Taylor Energy under the Unified Command

structure have engaged in extensive and comprehensive collaborative scientific studies,

assessments, and evaluations to address the MC20 Incident, including all response actions. Taylor

Energy has fully complied with all administrative orders and has provided all reasonable

cooperation and assistance requested by federal officials. By way of example only, Taylor

Energy’s comprehensive response efforts, as directed by the Unified Command, have included the

development of cost saving technologies associated with drilling the intervention wells, the

construction and deployment of three containment domes to assist in the elimination of

hydrocarbon plumes, overflights to monitor the surface sheen, and the assembly of a group of the

world’s preeminent experts in their respective fields, most at the Government’s direction and

consent, to conduct scientific studies and analyses and to develop “consensus” strategies for

addressing any remaining ecological risk posed by the MC20 Incident. Notably, although at

Taylor Energy’s expense, these studies and the retention of the world’s preeminent experts,

including those regularly retained by the Government, have been conducted at the direction of the




{N3747638.2}                                     9
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 10 of 53



FOSC. To date, Taylor Energy has expended in excess of $480 million in its efforts to address the

MC20 Incident.


         UNIFIED COMMAND ENDORSED ACTIVITIES: THE “CONSENSUS”
       ECOLOGICAL RISK ASSESSMENT (“CERA”) WORKSHOP AND REPORT

                                              20.

         Following Taylor Energy’s successful completion of the ninth intervention well during

2011 and the well flow and integrity assessments performed by a “well review workgroup” and

the geotechnical data review performed by a “sheen source workgroup,” the Unified Command

convened “a broadly-based group of stakeholders with applicable expertise” to participate in a

workshop and conduct a Consensus Ecological Risk Assessment (“CERA”) during May and June

2013. See Ecological Risk Assessment: Consensus Workshop, An Examination of the Potential

Ecological Impacts of Response Alternatives Being Considered for Sheen Abatement for the

Remnants of the Taylor Energy Company, LLC MC20A Platform – Gulf of Mexico (“the CERA

Report”), July 2013, at 1. A copy of the CERA Report is attached hereto as Exhibit “E.” “The

CERA process is designed to help environmental managers compare ecological consequences of

specific response options.” Exhibit “E,” CERA Report at 2. One of the main purposes of the

CERA process was “to evaluate potential ecological impacts of available response options”

associated with Taylor Energy’s remaining obligations in connection with the MC20 Incident. The

risk assessment analysis specifically centered on an evaluation of the ecological consequences of

soil removal and drilling additional intervention wells. Exhibit “E,” CERA Report at 1-2. In the

Government’s own words, the CERA process was “to assess the risks” and “to develop a path

forward.”




{N3747638.2}                                   10
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 11 of 53



                                               21.

         Participants in the CERA workshop included policy officials and experts from two bureaus

of the United States Department of the Interior: the Bureau of Safety and Environmental

Enforcement (“BSEE”), and the Bureau of Ocean Energy Management (“BOEM”), the Coast

Guard, the National Oceanic and Atmospheric Administration (“NOAA”), the Environmental

Protection Agency, the United States Geological Survey, the United States Fish and Wildlife

Service, Louisiana State University, the Louisiana Department of Environmental Quality,

Louisiana’s Oil Spill Coordinator’s Office and Taylor Energy. Exhibit “E,” CERA Report at

Appendix “A.”


                                               22.

         The CERA process resulted in the issuance of the CERA Report. The CERA Report

contained two primary conclusions endorsed and agreed to by all participating Federal and State

agencies, including the Coast Guard:      (1) the ecological risks associated with drilling any

additional intervention wells to plug and abandon the remaining sixteen wells outweigh any

ecological benefits, and (2) the ecological risks associated with dredging the seafloor to remove

contaminated soil outweigh any ecological benefits. Exhibit “E,” CERA Report, at §§ 6.3.1, 6.3.2

and 6.3.7.


                                               23.

         With respect to drilling additional intervention wells, the CERA Report specifically

concluded: “[d]rilling intervention wells for all remaining wells or just potential flow wells does

not provide sufficient ecological benefits when considered in the context of the risk and impacts

associated with the drilling and plugging operations (probability of success, seafloor disturbance,

operational discharges, risk of adverse outcome).” Exhibit “E,” CERA Report at § 6.3.2; see also


{N3747638.2}                                    11
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 12 of 53



id. at § 6.3.7 (recommending not to pursue “additional well intervention because the ecological

risks outweigh the possible benefits.”).


                                                24.

         With respect to removal of the contaminated soil, the CERA Report specifically concluded:

“[d]redging options, disposal or capping are not considered practical due to seafloor sediment

characteristics and could have unintended adverse consequences from increased releases and

resuspension of sediments and contaminants.” It further concluded that “[t]he ecological risk of

dredge/dispose and dredge/capping outweighs ecological benefits.” Exhibit “E,” CERA Report at

§ 6.3.1 (emphasis added); see also id. at § 6.3.6 (“[t]he group concludes that current sedimentation

provides a natural mechanism for attenuation.”).


                                                25.

         In subsequent years, the Defendants have repeatedly confirmed these primary conclusions

reached by the participants in the CERA workshop and as set forth in the CERA Report, which

were reached through a process that featured full participation not only by the Federal agencies

with expertise and jurisdiction over prevention of pollution from OCS wells but also by State

agencies with respective expertise and jurisdiction over prevention of pollution from OCS

operations that may affect Louisiana’s waters and coast.


                                                26.

         As will be shown below, based predominantly on an unverified theory and a Washington

Post article, Defendants have abruptly and wrongfully sought to act directly contrary to the Unified

Command’s endorsed CERA Report without providing a rational explanation for this fundamental

change in position. Such actions risk causing an environmental disaster.




{N3747638.2}                                    12
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 13 of 53



    UNIFIED COMMAND ENDORSED ACTIVITIES: SHEEN SOURCE LOCATION
          GROUP FINAL REPORT AND THE MIXING MODEL ANALYSIS

                                                27.

         A work group of Taylor Energy and United States scientists formally chartered by the

Unified Command, known as the “Sheen Source Location Work Group” (“SSLWG”), conducted

a series of comprehensive studies at the MC20 site in early 2017 to identify the source of the

surface sheen.


                                                28.

         The SSLWG Final Report was provided to the members of the Unified Command,

including the Coast Guard, the then-serving FOSC, BSEE and Taylor Energy, on November 17,

2017. A copy of the SSLWG Final Report is attached hereto as Exhibit “F.”


                                                29.

         The SSLWG Final Report concludes that the sheen is from remnant oil in the marine

sediments on the ocean’s floor and that there is no evidence to suggest that a well is presently

leaking at the MC20 site.


                                                30.

         Several of the key findings of the SSLWG Report are as follows and were accepted by the

Coast Guard and then-serving FOSC for the purpose of any further MC20 response activities:

                 Page 15

                 “…two distinct acoustic anomaly plumes observed emanating from
                 the vicinity of the containment dome C erosional pit area … within
                 these plumes suggests a pulsating, non-steady-state release.”

                 Page 18

                 “… they [characteristics of the sheens] are weathered, non-
                 homogeneous… .”


{N3747638.2}                                    13
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 14 of 53



               Page 92

               “The sheen chemistry indicates mixed sources of weathered oil
               released from the sediments, not a single homogeneous source.”

               Page 259

               “… the 2017 surface sheens are heterogeneous, do not appear to be
               from a single oil… .”

               Page 333

               “… the surface sheens were chemically heterogeneous … one can
               conclude that the 2017 surface sheens were heterogeneous, like
               those sheens from 2012/2013.”

               Page 436

               “… the closely spaced plumes … appear to migrate spatially within
               the erosional pit over a period of days when observed over a one
               month period.”

               Page 437

               “… these plumes … are temporally varying and spatially
               meandering within the erosional pit … .”

               Pages 500-501

               (See the movement of plume source locations and diameters at
               Figures 8.5.2 and 8.5.3)

               Page 659

               “The present analysis is to evaluate the potential for these sheens to
               be generated solely by the release of existing oil contamination in
               the sediments at the platform location as opposed to ongoing
               releases from the reservoir through the severed wells”

               Page 663

               “It is certainly possible that the oil present in the sediment at the
               MC-20 location can be released intermittently due to buoyancy and
               pressure variations at the surface leading to sheen observations at
               the surface and without continued release of oil from the abandoned
               wells.”

See Exhibit “F.”



{N3747638.2}                                    14
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 15 of 53



                                                31.

         Following completion of the SSLWG’s studies, the Government, through BSEE,

conducted an independent study, not authorized by the Unified Command, at the MC20 site in

2017, the “BSEE ROV Survey.” The results of that study, as presented at a Unified Command

meeting, resulted in findings that were fully consistent with the SSLWG Final Report as to the

seabed location of the primary source for the sheening on the ocean’s surface and as to chemical

analysis showing that sheen samples consisted of “weathered” oil.


                                                32.

         In response to the Government’s question raised at a Unified Command meeting discussing

the SSLWG Final Report and the BSEE ROV Survey, Drs. Richard Camilli and Christopher

Reddy, two members of the SSLWG, did additional work that confirmed and explained the prior

studies. As part of their assessment, Drs. Camilli and Reddy provided a “mixing modeling

analysis” that concluded with a Summary referencing a “Rum Punch” analogy, stating in part:

                1. There is no detectable contribution to the sea surface sheen from
                an actively leaking well. All evidence suggests that the sheen is
                being generated by remnant oil sparged from the sediments within
                the Dome C & D erosional pit. 2. There is no evidence of a worst
                case (or greater) corrosion-induced well leak having occurred during
                the 2012-2017 time period. … 8. Returning to the rum-punch
                analogy, the results of this analysis does not support the scenario
                that “rum” (oil from a leaking well) is being added to the sheen
                source “punch”.

A copy of the 2018 Mixing Model Analysis is attached hereto as Exhibit “G.”

                          DEFENDANTS’ WRONGFUL CONDUCT

                                                33.

         As will be shown below, Defendants abruptly departed from their prior policy, taking

agency action that rests on unverified “facts” that directly contradict those contained in the prior




{N3747638.2}                                    15
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 16 of 53



Unified Command’s scientific record for the MC20 site, including studies such as the CERA

Report, the SSLWG Final Report and Mixing Model Analysis, without an examination of the

relevant data, without adequate justification, without proper explanation for their reversal of course

and without reasonable notice to Taylor Energy.

                             Captain Luttrell’s Designation as FOSC


                                                 34.

         On or about June 15, 2018, Captain Luttrell was designated as the FOSC for the MC20

Incident. Although Captain Luttrell inherited a situation with a long-documented history, she

utterly failed to inform herself of the full administrative record for the MC20 Incident, including

the agreements reached through the Unified Command process over a decade and the numerous

consensus scientific studies that were endorsed by and performed at the specific direction of the

Unified Command and the prior FOSCs. Captain Luttrell further failed to inform herself of and

failed to abide by the agreed upon protocols and procedures of the MC20 Unified Command. She

also failed to follow the practice of all prior members of the Unified Command of being open and

transparent in their dealings with each other, which included open communications, acting in a

cooperative, joint and collaborative manner, and the sharing of information and data so that only

sound science based upon rigorous analysis would guide response efforts and Unified Command

decisions on any further actions taken at the MC20 site.


                                                 35.

         In particular, Captain Luttrell utterly failed to inform herself of (and therefore failed to

follow) an agreed upon procedure for the Unified Command’s consideration of solicited and

unsolicited third-party contractor proposals as established in a document captioned “MC-20

Unified Command Process for Consideration of Solicited and Unsolicited Proposals,” which was


{N3747638.2}                                     16
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 17 of 53



approved and executed on August 24, 2016. A copy is attached hereto as Exhibit “H.” Although

Taylor Energy, the Coast Guard and the previous FOSC agreed in writing that this Process would

govern the Unified Command’s consideration of third-party contractor proposals, Captain Luttrell

has arbitrarily and capriciously ignored the Process. When Taylor Energy brought the agreed upon

Process to Captain Luttrell’s attention, she claimed no knowledge of it, refused to acknowledge it

and would not discuss the matter further.


                                                36.

         Captain Luttrell has also repeatedly engaged in actions that are arbitrary, capricious, an

abuse of discretion and contrary to law. Indeed, Taylor Energy fears that her actions may cause

an environmental catastrophe. She has taken final agency action on behalf of the United States

that is subject to judicial review by issuance of the Admin. Order and by her denial of Taylor

Energy’s request for a review and reconsideration of the Admin. Order. See Exhibit “B” at 3. In

addition, Captain Luttrell carried out the Admin. Order by holding the November 2018 UC

Meeting, during which third-party contractors made presentations that Taylor Energy and its

representatives were precluded from attending. Following that meeting, Captain Luttrell verbally

advised Taylor Energy that she had selected – without Taylor Energy’s participation – Couvillion

Group, LLC (“Couvillion”) as the contractor to design and construct a containment system to

address the sheen at the MC20 site. Captain Luttrell then provided Taylor Energy with only 48

hours to enter into a “take it or leave it” commercial contract with Couvillion, which Taylor Energy

would have to privately fund, despite her exclusion of Taylor Energy from attending Couvillion’s

presentation during the Unified Command meeting and notwithstanding her unwillingness to

provide Taylor Energy with a copy of Couvillion’s written proposal that had been provided to the

Coast Guard and relied upon by Captain Luttrell in carrying out the Admin. Order. After the



{N3747638.2}                                    17
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 18 of 53



unilateral selection of Couvillion, Captain Luttrell refused to consider or address the written

objections and concerns presented by Taylor Energy. Instead, just one day later, she issued the

Notice and the Memo, partially federalizing the response and notifying Taylor Energy that the

Coast Guard accepted Couvillion’s containment proposal and that the Coast Guard would partially

assume response actions that “pertain to all activities related to the development and installation

of a containment system; removal and disposal of oil collected in the containment system; and

maintenance of a containment system at the MC20 site.” See Exhibits “C” and “D.” And, despite

Taylor Energy’s acknowledged ongoing responsibilities regarding response activities at the MC20

site, Captain Luttrell refused and continues to refuse Taylor Energy’s request for copies of the

Coast Guard’s contract with Couvillion and other relevant information with respect to Couvillion’s

activities at the MC20 site.


                                               37.

         By this Complaint, Taylor Energy seeks judicial review of the Admin. Order (and related

letter dated October 25, 2018), and all activities undertaken by Captain Luttrell, as FOSC, and

others, under the auspices of the Admin. Order, including the failure to provide Taylor Energy

with Constitutionally adequate notice and reasons for proposed actions or a meaningful

opportunity to be heard, all contrary to Due Process of Law guaranteed by the Fifth Amendment

of the United States Constitution. In this connection, Taylor Energy seeks judicial review of the

denial by Captain Luttrell and the Coast Guard of Taylor Energy’s repeated requests for the facts

and data upon which the Admin. Order was based, as well as the procedure and process followed

by the Coast Guard and Captain Luttrell in their consideration of the contractor proposals,

including the selection of Couvillion to design and install the containment system, which work the

Admin. Order ordered Taylor Energy to perform, and the contract that the Coast Guard ultimately



{N3747638.2}                                    18
       Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 19 of 53



entered into with Couvillion. As set forth more fully below, the Admin. Order and all actions

taken by Captain Luttrell pursuant to the Admin. Order should be declared unlawful, vacated and

set aside by this Court in the exercise of its judicial review under the APA because they are

arbitrary, capricious, constitute an abuse of discretion, and are contrary to law.


    THE ADMIN. ORDER AND DENIAL OF REQUEST FOR RECONSIDERATION

                                  Issuance of the Admin. Order


                                                 38.

          Without any advance notice, on October 23, 2018, Taylor Energy was served with the

Admin. Order executed by Captain Luttrell, which, without explanation, “rescinded and replaced”

Admin. Order 12-001. It “ordered [Taylor Energy] to institute a containment system to capture,

contain, and remove oil from the erosional pit near the former Dome C location.” Captain Luttrell

also advised Taylor Energy it had only 24 hours to seek “a review and reconsideration” of the

Admin. Order and that her “decision upon reconsideration is a final agency action.” See Exhibit

“B.”


                                                 39.

          On October 24, 2018, Taylor Energy timely submitted a written request for a review and

reconsideration of the Admin. Order. See Exhibit “I” attached hereto. This formal request was

summarily denied by Captain Luttrell in her letter dated October 25, 2018. See Exhibit “J” attached

hereto.


                                                 40.

          The Admin. Order and the related letter denying Taylor Energy’s request for a review and

reconsideration, as well as the actions taken by the Coast Guard and Captain Luttrell in accordance



{N3747638.2}                                     19
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 20 of 53



with the Admin. Order, constitute a “final agency action” within the meaning of 5 U.S.C. § 706.


                                                41.

         The Admin. Order stated that “[r]ecently developed information related to source location

and conditions at the MC20 site, combined with a review of previously existing information,

warrant issuance of this new administrative order.” Captain Luttrell further stated that “it is the

federal position that:

                1. One or more wells are actively discharging oil and gas from the
                   erosional pit near the former Dome C location.

                2. The worst-case estimate of the daily volume of release far
                   exceed previous estimates and is in the order of hundreds of
                   barrels per day.

                3. Temporary containment and recovery of oil being discharged at
                   the erosional pit near the former Dome C location is needed and
                   feasible while a more permanent solution to stopping the source
                   is developed.”

See Exhibit “B.”

                                                42.

         The Admin. Order notified Taylor Energy that a Unified Command meeting would be held

from November 6-9, 2018 “for the purpose of evaluating containment and recovery systems and

developing an implementation plan and timeline.” The Admin. Order stated that a “workshop”

would be held during the Unified Command meeting “to evaluate proposals from potential

contractors on the design of an effective containment system” and directed Taylor Energy “to

conduct new market research prior to the November Unified Command meeting and make

arrangements with potential contractors to provide an overview of potential designs and service

based on the attached documentation.” The Admin. Order also stated that:

                The containment system must eliminate the surface sheen and avoid
                the deficiencies associated with prior containment systems. Design



{N3747638.2}                                    20
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 21 of 53



                of the containment system shall take into consideration the site
                conditions provided to you. The containment system shall be
                designed to contain an amount with a worst case daily discharge
                between 250 barrels and 700 barrels per day. A design of a
                minimum of 250 barrels per day is acceptable at this time.

The Admin. Order also represented to Taylor Energy that, “[b]y the conclusion of the Unified

Command meeting, 06-09 November, WE will select one of the proposals presented during the

workshop.” See Exhibit “B” (emphasis added).


                                                 43.

         Although the Coast Guard failed to provide Taylor Energy with any advance notice of its

about-face as set forth in the Admin. Order and provided Taylor Energy with only 24 hours to seek

reconsideration of it, the Admin. Order threatened Taylor Energy with substantial potential

penalties, indicating that the “failure to properly carry out the removal actions as ordered . . . may

subject” Taylor Energy “to a civil penalty of up to $40,000 per day of violation or up to three (3)

times the cost incurred by the Oil Spill Liability Trust Fund.” See Exhibit “B” at 2.


                                                 44.

         The Admin. Order further provided that it was “effective upon receipt [i.e. October 23,

2018] and remained in effect until rescinded by” Captain Luttrell’s office. It also provided that

“[f]ailure to comply with the requirements of this Administrative Order may result in the federal

government assuming full or partial control of the activities described in this Administrative Order

and subsequent removal actions deemed necessary by the Federal On Scene Coordinator.”3




         3
        Although partial or full federal assumption would result in the loss of control by Taylor
Energy over the response activities subject to the assumption, those activities would remain at
Taylor Energy’s expense.



{N3747638.2}                                     21
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 22 of 53



                                                45.

         The documents accompanying the Admin. Order only provided a selective interpretation

of some data and a self-serving unverified “summary” of findings without providing complete

reports, information or any of the underlying facts and data to support the conclusions set forth in

the Admin. Order. For example, although the Admin. Order relies upon an eight-day underwater

survey undertaken by BSEE and NOAA, the Order includes only a cursory summary of its

analysis, and the Government refused and continues to refuse to provide this survey to Taylor

Energy. Instead, in the documents accompanying the Admin. Order, the Coast Guard provided

Taylor Energy with a single ROV sonar screen image and two short edited video clips that total

approximately 2.5 minutes of the eight-day survey. The Coast Guard and Captain Luttrell also

refused to provide Taylor Energy with the “X” and “Y” coordinates for the location where the

containment system is to be installed.


                                                46.

         The documents accompanying the Admin. Order reference a study by Oscar Pineda-Garcia

(“the Garcia theory”), stating that the results of the study “indicate that the estimated minimum

daily volume discharge [from the MC20 site] is 249 barrels with an estimated maximum of 697

barrels per day.” While the conclusions in the Admin. Order center, in large part, on the “shock

value” and sensationalism of the Garcia theory, it was not a study conducted, coordinated or

authorized by the Unified Command. Nor was it verified or peer reviewed. In fact, Taylor Energy

was completely unaware that the Coast Guard, the FOSC and/or the Unified Command intended

to rely on the Garcia theory until it was first disclosed and identified in the Admin. Order.




{N3747638.2}                                     22
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 23 of 53



                                                47.

         Rather than being a product of the Unified Command’s longstanding response efforts based

on sound science and sound scientific evaluation, the Garcia theory, which forms the predominant

basis for the Admin. Order, was developed by a Government-paid expert witness for strategic

litigation purposes in connection with a lawsuit between Taylor Energy and the Department of the

Interior pending in the United States Court of Federal Claims. The Department of Justice

submitted the Garcia theory in the Court of Federal Claims litigation as an attachment to a brief in

opposition to a motion filed by Taylor Energy. As such, it has never been accepted as legitimate

evidence in any judicial proceeding, and its author has never been challenged, much less

recognized, as an expert through a Daubert proceeding. Thus, because it was prepared solely for

litigation purposes – rather than for purposes of the MC20 response – the predominant basis for

the Admin. Order, the Garcia theory, was not developed or studied under the Unified Command

structure and further was not based on verified scientific information that had been vetted through

the Unified Command structure. The untested and unverified conclusions set forth in the Garcia

theory directly contradict the prior facts related to the conditions at the MC20 site that were

developed through over a decade of extensive study performed at the direction of the Unified

Command.


                                                48.

         Although the Garcia theory, which was filed by the Department of Justice in the Court of

Federal Claims litigation on September 14, 2018, had been available to the Coast Guard for over

a month, if not before then, the Coast Guard waited to issue the Admin. Order until October 23,

2018. In fact, despite the Garcia theory’s warning that the “worst-case estimate of the daily volume

release” from the MC20 site “far” exceeds “previous estimates” and “is in the order of hundreds



{N3747638.2}                                    23
       Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 24 of 53



of barrels per day,” see Exhibit “B” at 1, the Coast Guard did not act on it immediately, thus failing

to find that it presented any imminent and substantial threat to the public health or welfare. Instead,

the Coast Guard issued the Admin. Order only after a front-page news article appeared in the

Washington Post that reported the Garcia theory’s unverified conclusions to the public and

questioned the Coast Guard’s competence in supervising the MC20 response.

                    Denial of Taylor Energy’s Request for Reconsideration


                                                 49.

         In its written request for review and reconsideration, Taylor Energy asked that the FOSC

provide it with the records, raw data and methods applied in the interpretation of the “recently

developed information” that Defendants had relied upon as the basis for issuance of the Admin.

Order. See Exhibit “I.” Taylor Energy expressly made the point that the Coast Guard’s failure to

disclose this response-related information directly conflicted with assurances made by the previous

FOSC and Coast Guard Admiral Paul Thomas that the Coast Guard and the FOSC would provide

Taylor Energy with all data, information, interpretations and surveys that would be used as part of

the Unified Command’s response to the MC20 Incident. Due to this failure to disclose, Taylor

Energy asserted that the Admin. Order was at best premature given that Taylor Energy had not had

an opportunity to review and consider the underlying facts and data. Taylor Energy additionally

pointed out for the Coast Guard’s consideration specific inconsistencies between the purported

scientific support for Admin. Order and the scientific conclusions contained in the Unified

Command’s longstanding administrative record and provided the FOSC with supporting

documentation from the administrative record that established those inconsistencies. See Exhibit

“I.”




{N3747638.2}                                      24
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 25 of 53



                                                 50.

         As part of its request for review and reconsideration, Taylor Energy asked Captain Luttrell

to postpone the Unified Command meeting set for November 6-9, 2018, until after a full disclosure

of the information had been provided and Taylor Energy had been afforded time to review it.

Following a proper review period, Taylor Energy recommended that the Unified Command set a

meeting for purposes of allowing a presentation by the Government’s experts, followed by a peer

review by Taylor Energy’s scientific experts “to validate the information and establish the facts as

supported by the full Unified Command record.” See Exhibit “I.”


                                                 51.

         One day later, Captain Luttrell denied Taylor Energy’s request for reconsideration of the

Admin. Order. The FOSC’s letter also denied Taylor Energy’s request for the data and facts upon

which the Admin. Order was based and directed Taylor Energy to comply with the other

instructions and requirements of the Admin. Order or face “federalization.” See Exhibit “J.”


                                                 52.

         The FOSC’s letter further denied Taylor Energy’s request to reschedule the November 6-

9, 2018 Unified Command meeting. Captain Luttrell threatened, “if TEC [Taylor Energy] fails to

attend the November 6-9, 2018 Unified Command, I will deem this as non-compliance with the

Order and proceed with issuance a Notice of Federal Assumption (NOFA).” See Exhibit “J.”


                                                 53.

         All of the foregoing actions are arbitrary, capricious, contrary to law, and constitute an

abuse of discretion.




{N3747638.2}                                     25
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 26 of 53



               UNIFIED COMMAND MEETING HELD NOVEMBER 6-9, 2018
                AND CONTRACTOR PRESENTATIONS AND SELECTION

                                                 54.

         Taylor Energy acknowledged receipt of Captain Luttrell’s letter and advised that Taylor

Energy remained committed to working with the Coast Guard in the Unified Command structure.

See Exhibit “K” attached hereto. In accordance with the Admin. Order, Taylor Energy advised

the FOSC that it was in the process of contacting multiple contractors to submit proposals. Taylor

Energy further advised that, in contacting contractors, it had learned that the Coast Guard had been

contacting some of the same contractors with the same request. Given the limited amount of time

before the November 6, 2018 meeting, Taylor Energy requested that the FOSC coordinate the

Coast Guard’s efforts with Taylor Energy’s efforts to obtain the proposals in a coordinated and

jointly managed manner. Captain Luttrell refused.


                                                 55.

         Taylor Energy also reiterated its request for the records, the raw data and methods applied

in interpretation of the science that was relied upon to support issuance of the Admin. Order. It

explained its need for this information, emphasizing that its “ability to perform is enhanced by

continuing to share scientific data” and that, without review of this information, Taylor Energy’s

“ability to continue to act as the Responsible Party for the MC20 Response is being severely

prejudiced.” See Exhibit “K.”


                                                 56.

         The next day, the FOSC denied Taylor Energy’s request for data and information and

further advised: “We are unable to provide additional records, raw data and interpretation at this

time.” See Exhibit “L” attached hereto.




{N3747638.2}                                     26
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 27 of 53



                                              57.

         With respect to Taylor Energy’s request to coordinate contractor proposals, the FOSC

responded that the Coast Guard had “been advised that under Procurement Integrity Act, 41 USC

423,” it was “unable to release the names of the contractors that provide us with proposals.” The

FOSC added that the Coast Guard had sent out a solicitation for proposals to 104 of the Coast

Guard’s “Basic Ordering Agreement (BOA) contractors” and that the Coast Guard anticipated

receiving approximately 4-6 proposals for federal consideration. See Exhibit “L.”


                                              58.

         By correspondence dated November 5, 2018, Taylor Energy complied with the Admin.

Order’s directives, providing the FOSC with copies of two written proposals. One of these

proposals included utilizing the containment domes Taylor Energy had previously constructed in

accordance with Administrative Order 12-001. Taylor Energy requested that the Coast Guard and

FOSC “[p]lease reciprocate by providing the USCG contractor presentations that will be presented

on November 6th and 7th.” See Exhibit “M” attached hereto. After the FOSC’s representative

confirmed receipt of Taylor Energy’s technical proposals, the FOSC denied Taylor Energy’s

request for copies of the contractor presentations that the Coast Guard had received, stating:

“[u]nfortunately, under the Procurement Integrity Act…I am unable to provide our Federal

presentations to you. I am also unable to release the names of companies providing presentations

to the Federal government. I can offer that the USCG request for proposals was sent out to our

104 BOA Contractors, and that this law does not preclude you from talking to our contractors

should they choose to reach out to you.” See Exhibit “N” attached hereto.




{N3747638.2}                                   27
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 28 of 53



                                                 59.

         But the Procurement Integrity Act does not apply to a situation in which the Government

directs a non-governmental entity, like Taylor Energy, to enter into a contract with another private

party. The FOSC’s refusal to provide Taylor Energy with the names and presentations of the

potential contractors thus was baseless, contrary to law and in disregard of Taylor Energy’s right

to participate in the contractor selection process.


                                                 60.

         Captain Luttrell also arbitrarily and unilaterally convened the November 2018 UC

Meeting. Captain Luttrell’s setting of the meeting date and refusal to postpone it, as well as her

threat to federalize the response, forced Taylor Energy to attend sessions without its usual legal

counsel, its full spill management team or its scientific consultants.


                                                 61.

         At the select sessions of the Unified Command meeting that it was allowed to attend, Taylor

Energy formally objected to the FOSC’s arbitrary, capricious and unlawful actions and the

violation of Taylor Energy’s legal rights, including Taylor Energy’s Constitutional due process

rights. Taylor Energy further objected to the Admin. Order and the scheduling of the Unified

Command meeting without proper and reasonable notice, as well as the denial of Taylor Energy’s

ability to review, in advance, any and all contractor proposals that were to be considered by the

Unified Command. Taylor Energy also objected to the FOSC’s exclusion of Taylor Energy from

attending and participating in the “workshop” sessions where the Coast Guard and FOSC received,

reviewed and evaluated the various contractor presentations. Taylor Energy additionally reiterated

its formal objection to the Admin. Order because it relied upon “science” that the Unified

Command’s Environmental Unit Leader characterized as “fundamentally flawed.” Taylor Energy


{N3747638.2}                                      28
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 29 of 53



further reiterated its objection that consideration of the issues raised in the Admin. Order was

contrary to the MC20 Incident Action Plan for the Fourth Quarter of 2018.


                                               62.

         Taylor Energy further objected to the Admin. Order because the underlying facts and data

supporting the Admin. Order had not been provided to Taylor Energy, contrary to the commitment

made by Admiral Thomas and despite Taylor Energy’s specific requests. In response to Taylor

Energy’s objection, Captain Luttrell concluded, without explanation, that the data was “not

pertinent.” When questioned, Captain Luttrell refused to even discuss or explain why she believed

that the requested information was not pertinent and would not explain why she was refusing to

provide the underlying scientific data for Taylor Energy’s evaluation and review. All of these

actions are inconsistent with the National Contingency Plan and are in violation of Taylor Energy’s

Constitutional rights. See, e.g., 32 U.S.C. § 2702(b)(1)(B); 40 C.F.R. §300.305 (the National

Contingency Plan generally obligates an FOSC to involve a responsible party in response actions).


                                               63.

         After the morning sessions of the November 6, 2018 Unified Command meeting, Taylor

Energy and its representatives were directed by Defendants to leave the premises so that the Coast

Guard and Captain Luttrell could hear and attend various contractor presentations. The exclusion

of Taylor Energy from the contractor presentation sessions was baseless, an abuse of discretion,

and also violated the Unified Command protocol and process as approved in the “Process for

Consideration of Solicited and Unsolicited Proposals.” See Exhibit “H.”




{N3747638.2}                                    29
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 30 of 53



                                                 64.

         After Taylor Energy presented its two contractor proposals for the most effective proposed

containment system design, Captain Luttrell and the Coast Guard excluded Taylor Energy from

any further discussions or deliberations on the selection of a contractor. The exclusion of Taylor

Energy from the contractor-selection process was contrary to the express terms of the Admin.

Order, which stated that, “[b]y the conclusion of the Unified Command meeting…WE will select

one of the proposals presented during the workshop.” Exhibit “B” at 2 (emphasis added). The

Unified Command, at the direction of Captain Luttrell, therefore did not engage in a joint and

collaborative decision to select a contractor.


                                                 65.

         On the afternoon of November 9, 2018, Captain Luttrell verbally advised Taylor Energy

that she had unilaterally selected Couvillion as the contractor under the Admin. Order. Despite

Taylor Energy’s exclusion from the contractor presentations and its lack of knowledge of any

details concerning Couvillion’s or the other contractors’ proposals, Captain Luttrell informed

Taylor Energy that it would have only 24 hours to execute a “take it or leave it” contract with

Couvillion. Even with a subsequent extension of this time period to 48 hours, it remained

unreasonable and deprived Taylor Energy of a fair opportunity to study Couvillion’s proposal and

to negotiate a commercially reasonable contract. Such actions were unreasonable and a violation

of Taylor Energy’s legal rights.




{N3747638.2}                                     30
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 31 of 53



               FLAWED CONTRACTOR SELECTION PROCESS, SELECTION OF
                  COUVILLION AND NOTICE OF FEDERAL ASSUMPTION

                                                 66.

         The FOSC instructed Taylor Energy to appear at the Coast Guard Sector New Orleans

office on the afternoon of Tuesday, November 13, 2018 to attend a presentation by Couvillion,

limited to only forty minutes, as the already selected contractor. Based on discussions with the

FOSC and the Coast Guard, Taylor Energy understood that it was going to be presented with

details on Couvillion’s contract as a “take it or leave it” proposition. At the outset of the meeting,

Taylor Energy requested a copy of the proposed contract. Neither Defendants nor Couvillion,

however, had prepared a draft contract for Taylor Energy’s review and consideration. Nor did

Couvillion have a detailed scope of work or any specifics in terms of the timing, pricing, identity

and availability of subcontractors capable of performing the work, insurance, or any other specific

commercial or legal terms. Nevertheless, Captain Luttrell verbally advised that Taylor Energy had

until 5:00 p.m. on Thursday, November 15, 2018 to execute the yet-to-be-seen contract with

Couvillion.


                                                 67.

         Thereafter, Taylor Energy, at Couvillion’s request, provided its standard draft master

service agreement. Couvillion responded the next morning with its proposed form contract,

including a proposed scope of work. Couvillion subsequently provided a proposed escrow

agreement that required Taylor Energy to deposit five million dollars “in escrow” within 24 hours

of contract execution to be used to compensate Couvillion. The scope of work and other contract

materials proposed by Couvillion provided Taylor Energy with no meaningful rights or protections

and failed to afford Taylor Energy any rights to verify or ensure proper performance of the work.

They further provided Taylor Energy with no rights in terms of the verification of invoices or the


{N3747638.2}                                     31
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 32 of 53



release of its funds for payment of any services provided. Despite this extreme one-sidedness,

Taylor Energy continued its efforts to conclude a commercially reasonable contract by the

November 15, 2018 5:00 p.m. deadline unilaterally set by Captain Luttrell.


                                                68.

         Taylor Energy advised Captain Luttrell and Couvillion shortly before the deadline that,

given the time constraints and other limitations resulting from the process undertaken, Taylor

Energy was unable to execute a contract with Couvillion by the 5:00 p.m. deadline. See Exhibit

“O” attached hereto. Taylor Energy further advised the Coast Guard and Couvillion that it

remained willing to work on an appropriate containment solution, including, if necessary, entering

into a commercially reasonable contract with Couvillion, notwithstanding Taylor Energy’s

objections to the overall process dictated by Captain Luttrell.


                                                69.

         Additionally, Taylor Energy advised that it had serious concerns regarding Couvillion’s

qualifications and the unreasonable and unconventional contract terms proposed by Couvillion,

including the lack of any terms that provided Taylor Energy with any protections or verification

procedures related to Couvillion’s performance. Taylor Energy additionally provided a detailed

recitation of its additional justifications for refraining from executing the Couvillion contracts as

presented, including the failure to disclose the process by which Captain Luttrell and the Coast

Guard considered and evaluated the contractors’ proposals, the exclusion of Taylor Energy from

the contractor selection process, the failure to follow the MC20 Unified Command Process for

Consideration of Solicited and Unsolicited Proposals, and the deprivation of Taylor Energy’s right

to negotiate a commercially reasonable contract. See Exhibit “O.”




{N3747638.2}                                     32
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 33 of 53



                                               70.

         Notwithstanding the November 15, 2018 deadline, Taylor Energy diligently continued its

effort to negotiate a commercially reasonable contract with Couvillion and forwarded updated

drafts of proposed contract agreements for Couvillion’s consideration. On November 16, 2018,

Couvillion advised Taylor Energy that it was unwilling to agree to Taylor Energy’s proposed

contract changes. By email message sent by Captain Luttrell on November 16, 2018 at 4:31 p.m.,

Captain Luttrell forwarded to Taylor Energy the Notice (Exhibit “C”) and the Memo (Exhibit “D”).


                                               71.

         In the Notice, Captain Luttrell advised that effective November 16, 2018 at 1700 CST the

Coast Guard will “partially assume response actions” pertaining “…to all activities related to the

development and installation of a containment system; removal and disposal of oil collected in the

containment system; and maintenance of a containment system at the MC20 site, as identified in

Administrative Order 19-001.” Exhibit “C.” Captain Luttrell further advised that: “Federal

assumption does not relieve you of your financial responsibilities and your obligation to abate the

source of the discharge. Taylor Energy Company’s requirement to conduct overflights and

respond to recoverable oil remains.” Exhibit “C.”


                                               72.

         On November 20, 2018, Taylor Energy acknowledged receipt of the Notice issued by

Captain Luttrell. See Exhibit “P” attached hereto. Taylor Energy then formally requested that the

FOSC: (A) provide Taylor Energy with a complete copy of the executed contract between the

Coast Guard and Couvillion, including all exhibits, scopes of work, attachments, etc.; (B) copy

Taylor Energy on all communications between the Coast Guard and Couvillion related to

performance of the contract in light of the Notice’s statement that Taylor Energy was not relieved


{N3747638.2}                                    33
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 34 of 53



of its additional response obligations and financial responsibilities; (C) provide Taylor Energy with

a copy of the PowerPoint presentation made by Couvillion on November 13, 2018; and (D) provide

the support, including written documentation and legal authority, that allegedly authorized

Couvillion to use Taylor Energy’s property, as Couvillion had indicated in its proposal that it

intended to recover and reuse Taylor Energy’s equipment related to its existing subsea containment

system. See Exhibit “P.”


                                                 73.

         In response, Captain Luttrell unjustifiably denied Taylor Energy’s formal requests in direct

contravention of previously agreed upon procedures and protocols. See Exhibit “Q” attached

hereto. Indeed, rather than cooperating and assisting Taylor Energy in its ongoing response efforts

and facilitating Taylor Energy’s efforts to comply with the Admin. Order and the Notice by

keeping Taylor Energy informed of Couvillion’s activities, Captain Luttrell informed Taylor

Energy that she would not comply with any of the requests.


                                                 74.

         As of the date of the filing of this Complaint, Taylor Energy has fully complied with the

Admin. Order.


                                             COUNT I

                    DENIAL OF PROCEDURAL DUE PROCESS OF LAW

                                                 75.

         The allegations of paragraphs 1 to 74 are adopted as if copied herein in extenso.




{N3747638.2}                                     34
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 35 of 53



                                                76.

         Under the Due Process Clause of the Fifth Amendment to the United States Constitution

and under the Administrative Procedure Act, 5 U.S.C. § 706, Taylor Energy is entitled to and is

guaranteed due process of law and procedural safeguards before it can be deprived of protected

property rights. Taylor Energy’s constitutionally protected property rights and interests include,

but are not limited to, its role and rights as the designated “Responsible Party” for the MC20

Incident under the National Contingency Plan, including its prior funding of all of the numerous

scientific studies and response efforts at the request of the Unified Command, and its financial

responsibility and legal exposure for any damage to the environment or otherwise for activities

undertaken at the MC20 site, including response actions undertaken pursuant to the directives of

the FOSC and the Unified Command. Taylor Energy also is subject to claims of the United States

for civil penalties, payment of response costs and/or expenses related to implementation of the

Admin. Order and the Notice, including Captain Luttrell’s selection and designation of Couvillion

as the containment contractor and the Coast Guard’s entry into a contract with Couvillion for that

purpose.


                                                77.

         The actions and procedures taken and followed by the Coast Guard and Captain Luttrell

completely deprived Taylor Energy of its Constitutional right to due process of law, were

inadequate by Constitutional standards, and deprived Taylor Energy of a Constitutionally fair and

adequate administrative process to receive reasonable notice of the Admin. Order, to be heard with

respect to its questions and challenges to the infirmities and factual inaccuracies contained within

the Admin. Order, to discover, evaluate and have adequate notice of the data and facts upon which

the Admin. Order was based, and to comply with the Admin. Order’s directives.



{N3747638.2}                                    35
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 36 of 53



                                               78.

         The process by which the Admin. Order was developed and issued deprived Taylor Energy

of its due process rights as a member of the Unified Command and as the Responsible Party for

the MC20 incident. It was given no advance notice of the Admin. Order nor of any scientific

studies that purportedly would provide the basis for the Coast Guard’s complete reversal of course

and its decision to supersede Admin. Order 12-001. In fact, the conclusions set forth in the Admin.

Order rely on incomplete, preliminary and flawed scientific studies that contradict pre-existing

MC20 Unified Command scientific studies and that were not subject to appropriate peer review

and did not undergo any evaluation or review under the Unified Command process. The Admin.

Order was not based upon scientific studies that had been endorsed by and undertaken through the

Unified Command, but rather was based on an unverified theory unilaterally and covertly

developed by a Government-paid expert witness at the instruction of the Department of Justice in

connection with separate litigation between Taylor Energy and the Department of the Interior, all

contrary to the Unified Command structure and the National Contingency Plan. See 32 U.S.C. §

2702(b)(1)(B); 40 C.F.R. §300.305.


                                               79.

         Taylor Energy was deprived of due process of law by Captain Luttrell and the Coast Guard

by their refusal and failure to provide Taylor Energy with the data and facts relied upon as the

basis for the Admin. Order, including all data and scientific studies that allegedly support the

conclusions in the Admin. Order and the “X” and “Y” coordinates of the location of the source of

the surface sheen, which information is fundamental to the design and installation of the

containment system that the Coast Guard ordered Taylor Energy to put in place pursuant to the

Admin. Order. Accordingly, Captain Luttrell and the Coast Guard failed to provide Taylor Energy



{N3747638.2}                                    36
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 37 of 53



an administrative process by which it could obtain the data and facts that it and its technical

consultants needed to comply with the Admin. Order.


                                                80.

         The actions of the Coast Guard and Captain Luttrell in issuing the Admin. Order, in the

scheduling and conducting of the November 2018 UC Meeting, in soliciting and evaluating the

contractors’ proposals, in excluding Taylor Energy, a participating member of the Unified

Command, from the contractor presentation meetings, in unilaterally selecting Couvillion to carry

out containment work, and in the issuance of the Notice and the Memo, all violated Taylor

Energy’s Constitutional right to due process of law and deprived Taylor Energy of its protected

property rights.


                                                81.

         In addition, pursuant to Admin. Order 12-001, which the Coast Guard did not rescind until

issuance of the Admin. Order on October 23, 2018, Taylor Energy, as a fully cooperative

responsible party, complied with its directives at significant expense.


                                                82.

         Taylor Energy was deprived of due process of law when Captain Luttrell refused to

postpone the November 2018 UC Meeting until after Taylor Energy had been provided with all

data and facts relied upon to support the Admin. Order. Further, during the course of the November

2018 UC Meeting, Captain Luttrell refused to answer or address Taylor Energy’s questions and

stated that the data requested by Taylor Energy was “not pertinent” to her decision as FOSC.




{N3747638.2}                                    37
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 38 of 53



                                                 83.

         Accordingly, Taylor Energy was deprived of due process of law by Defendants’ abrupt

reversal of their prior policy position and thereby suffered substantial harm. In issuing the Admin.

Order and implementing it:

         (A)   The FOSC – apparently in reaction to a news article published one day earlier –

               issued the Admin. Order without adequate notice to Taylor Energy and without

               providing Taylor Energy with a meaningful opportunity to review and comment on

               the findings on which the Admin. Order was based. Although observed conditions

               at the MC20 site remained unchanged and notwithstanding that the Coast Guard

               had failed to identify or notify Taylor Energy of any adverse change at the site, the

               FOSC failed to provide Taylor Energy with any procedural protections before

               issuance of the Admin. Order and failed to provide adequate justification for its

               issuance.

         (B)   In issuing the Admin. Order and providing Taylor Energy with only 24 hours to

               seek reconsideration of it, the FOSC failed to provide Taylor Energy with

               reasonable and sufficient time to address the agency’s decision to reverse course on

               its longstanding position in contravention of the facts developed by extensive

               scientific study and without proper regard for the caution that must be exercised to

               prevent adverse environmental consequences when conducting response activities

               at the MC20 site.

         (C)   The FOSC refused to provide Taylor Energy with the contractors’ proposals. This

               refusal directly contravened the written protocols and process developed

               collaboratively by the Unified Command for receiving and reviewing contractor

               solicitations. See Exhibit “H.”


{N3747638.2}                                     38
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 39 of 53



         (D)   The FOSC provided Taylor Energy with less than 48 hours to execute a “take it or

               leave it” contract with Couvillion and refused to provide Taylor Energy with

               reasonable and sufficient time to negotiate a commercially reasonable contract.

               This was followed by Captain Luttrell’s immediate and unilateral issuance of the

               Notice and the Memo, which also failed to afford Taylor Energy due process of

               law.

         (E)   The FOSC failed to follow the agreed to and established protocol of the National

               Contingency Plan, see, e.g., 32 U.S.C. § 2702(b)(1)(B); 40 C.F.R. §300.305, and

               the Unified Command structure and instead followed the directions of the

               Department of Justice as part of its strategy in separately pending litigation. Such

               departure is a gross violation of Taylor Energy’s due process rights.

         (F)   Subsequent to the issuance of the Notice and the Memo, the FOSC denied Taylor

               Energy’s request for a copy of the Couvillion contract and other information related

               to Couvillion’s performance at the MC20 site. By depriving Taylor Energy of the

               requested information, Defendants have actively sought to frustrate Taylor

               Energy’s efforts to comply with the Admin. Order and the Notice and have deprived

               Taylor Energy of its right to be kept reasonably informed of the activities and

               communications taking place between Defendants and Couvillion in connection

               with the MC20 site;

         (G)   In disregard of Taylor Energy’s full participation in and cooperation with the

               Unified Command process for over a decade, as well as Taylor Energy’s

               expenditure of hundreds of millions of dollars out of its own pocket at the direction




{N3747638.2}                                    39
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 40 of 53



                of the prior FOSCs, Defendants unilaterally eliminated Taylor Energy from

                participation in the Unified Command decision-making process.

         (H)    Despite Taylor Energy’s longstanding participation in the selection of the best-

                suited and most capable contractors to perform technical and scientific studies and

                surveys and response activities at the MC20 site and notwithstanding Taylor

                Energy’s extensive knowledge of the prior scientific record and the environmental

                risks and dangers posed by undertaking work at the MC20 site without adequate

                preparation and a full briefing on the relevant information, Defendants excluded

                Taylor Energy from the “Technical Review Team” that selected the Couvillion

                proposal, which team had limited, if any, knowledge or understanding of the

                historic MC20 Unified Command administrative record.


                                                84.

         As will be shown at trial of this matter, the process and procedure followed by Captain

Luttrell and the Coast Guard violated Taylor Energy’s constitutionally protected due process right

to be fairly heard and deprived Taylor Energy of protected property rights without due process of

law. Defendants’ conduct is Constitutionally infirm and caused Taylor substantial harm for at

least the following reasons. In issuing the Admin. Order and implementing it:

         (A)    Lack of Neutral Decision Maker: The United States, acting by and through the

                Coast Guard and the FOSC, is responsible for enforcement of the Oil Pollution Act.

                The Coast Guard and the FOSC, by failing to apprise themselves of the MC20

                Unified Command administrative record, as well as the joint and collaborative

                studies and protocols undertaken by the Unified Command over a decade, including

                the technical studies of the CERA, SSLWG, and the Mixing Model Analysis, acted



{N3747638.2}                                    40
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 41 of 53



               prematurely and were not neutral decision-makers. Defendants blatantly failed to

               act consistently with the administrative record and sound science;

         (B)   Lack of Adequate Notice: Taylor Energy was not given adequate notice of the

               Admin. Order, including the grounds for its conclusions and the supporting data

               and facts that form the basis for the Admin. Order. Defendants did not follow the

               agreed upon procedures and protocols of the Unified Command and based the

               Admin. Order on scientific studies that had not been commissioned or endorsed by

               the Unified Command. Nor did the FOSC disclose to Taylor Energy her intent to

               rely on external studies to arrive at decisions under the Unified Command process.

               After the FOSC disclosed reliance on the studies by issuance of the Admin. Order,

               Captain Luttrell and the Coast Guard denied Taylor Energy’s request for the facts

               and data underlying the studies. Thus, Taylor Energy was not afforded any

               procedure or process whereby it could be informed of the basis of the Admin. Order

               and under which it could be afforded the opportunity to study and evaluate the

               unverified theory and data that the FOSC had relied upon as support for the Admin.

               Order. This denial deprived Taylor Energy of its right to meaningfully participate

               and engage in coordinated response activities at the MC20 site and departed from

               the Unified Command’s longstanding prior practice of basing its decisions only

               upon “best science” principles. Finally, Defendants refused to provide Taylor

               Energy with the reason for their rescission of Admin. Order 12-001 and denied

               Taylor Energy the right to participate in the contractor solicitation and selection

               process;




{N3747638.2}                                   41
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 42 of 53



         (C)   No Opportunity to Present Reasons Why the Proposed Action Should Not Be

               Taken: Defendants denied Taylor Energy the data and facts upon which the Admin.

               Order was based and denied Taylor Energy the opportunity to participate in and ask

               questions during the contractor presentations. Further, Captain Luttrell unilaterally

               selected a contractor, without consulting with Taylor Energy, which further denied

               Taylor Energy the opportunity to be present and participate in the decision-making

               for appropriate MC20 response actions;

         (D)   The Right to Call Witnesses and Be Heard: Defendants refused to provide a fair

               and adequate administrative process related to the Admin. Order whereby Taylor

               Energy would have a meaningful opportunity and fair ability to present

               contemporaneous and live commentary from Taylor Energy’s technical

               consultants;

         (E)   The Right to Have a Decision Based on the Evidence Presented: Defendants denied

               Taylor Energy access to facts and data and therefore deprived Taylor Energy of its

               right to present scientific facts and data in rebuttal of the unverified theory and data

               cited as support for the Admin. Order. The administrative process followed by

               Captain Luttrell was directly contrary to the process followed by all prior FOSCs

               and did not afford Taylor Energy the opportunity to challenge incorrect and

               misleading facts asserted in the documentation submitted in support of the Admin.

               Order or the opportunity to point out the overwhelming sound scientific evidence

               in the MC20 Unified Command administrative record that contradicts the

               unverified scientific basis for the Admin. Order;




{N3747638.2}                                     42
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 43 of 53



         (F)   The Right to Know the Evidence against Taylor Energy: Defendants deprived

               Taylor Energy of relevant and material information, including raw data gathered by

               the Government’s consultants, so that Taylor Energy’s technical consultants could

               evaluate that data in the context of the extensive prior scientific record.

               Accordingly, Defendants deprived Taylor Energy of the ability to defend itself from

               Defendants’ action;

         (G)   The Right to Counsel: Defendants deprived Taylor Energy of the opportunity to

               have counsel present and reasonably participate in the contractor presentation

               process overseen by Captain Luttrell under the Admin. Order;

         (H)   The Making of a Record: The FOSC failed to reasonably educate herself on the

               past activities and decisions of the MC20 Unified Command, disregarded the

               established Unified Command structure and procedures for conducting Unified

               Command meetings as established by the National Contingency Plan and excluded

               Taylor Energy from participating in the contractor presentations and “workshop,”

               contrary to the agreed upon procedure for receiving contractor solicitations.

               Defendants also failed to provide Taylor Energy with the identities of the

               contractors from which proposals were solicited nor was Taylor Energy provided

               with the proposals that Defendants received and evaluated from the bidding

               contractors. Defendants arbitrarily excluded, discounted or refused to consider the

               lengthy MC20       Unified Command administrative record, administrative

               documentation on the response and results of consistent scientific studies related to

               response and containment solutions. Moreover, Defendants failed to create and




{N3747638.2}                                    43
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 44 of 53



                maintain a proper and full administrative record following the time that the Unified

                Command was “reconstituted” during mid-2018; and

         (I)    A Statement of Reasons:         Taylor Energy has not been provided with a

                Constitutionally adequate statement of reasons concerning Captain Luttrell’s

                selection of Couvillion. Indeed, Defendants promised to provide, but have now

                refused to provide, the “scoring sheets” allegedly supporting the selection of

                Couvillion. Instead, the Memo contains only post hoc self-serving statements to

                support the selection of Couvillion, which are not based on and indeed are contrary

                to the MC20 Unified Command administrative record. The selection of Couvillion

                and the FOSC’s procedures following that selection did not result from transparent

                Unified Command activities and decisions.


                                                 85.

         In accordance with the Fifth Amendment to the United States Constitution and 5 U.S.C. §

706, the Admin. Order, the Notice, and the other actions of Defendants thereunder are unlawful

and should be vacated and set aside, as they violated Taylor Energy’s Constitutionally protected

right to due process of law.


                                             COUNT II

                    REQUEST TO VACATE THE ADMIN. ORDER AND
                        ALL ACTIONS TAKEN THEREUNDER

                                                 86.

         The allegations of paragraphs 1 to 74 are adopted as if copied herein in extenso.




{N3747638.2}                                     44
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 45 of 53



                                                 87.

         Under 5 U.S.C. § 706, the Court is granted broad authority to review a final agency action.

Specifically, it can decide all relevant questions of law, interpret constitutional and statutory

provisions, and determine the meaning or applicability of the terms of the agency actions. The

Court also has the legal authority to order and compel agency action that is unlawfully withheld

or unreasonably delayed; to hold unlawful and set aside agency action, findings and conclusions

determined to be arbitrary, capricious, an abuse of discretion and not otherwise in accordance with

law; contrary to a constitutional right, power, privilege, or immunity; or in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; without observance of procedure

required by law; unsupported by substantial evidence; and unwarranted by the facts.


                                                 88.

         The Coast Guard has expressly stated that the Admin. Order, upon reconsideration “is a

final agency action.” Exhibit “B” at 3. In accordance with 5 U.S.C. § 706, the Court should vacate

the Admin. Order, and all actions taken thereunder, including the selection of Couvillion as a

contractor, any contract(s) between Couvillion and the Coast Guard arising out of the Admin.

Order, the Notice, the Memo and any related actions, findings and conclusions of Captain Luttrell

and the Coast Guard in implementing the Admin. Order, all as being arbitrary, capricious, an abuse

of discretion, and otherwise not in accordance with law.


                                                 89.

         Defendants’ abrupt reversal of the Unified Command’s prior policy and contradictory

scientific basis as set forth in the Admin. Order, the selection of Couvillion, the Notice, and the

Memo are unlawful and all actions by Defendants taken pursuant thereto should be set aside,




{N3747638.2}                                     45
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 46 of 53



vacated and found to be arbitrary, capricious, an abuse of discretion and not otherwise in

accordance with law and to have caused Taylor Energy substantial harm for the following reasons:

         (A)   The Admin. Order is based upon certain unverified studies, not undertaken or

               endorsed by the Unified Command and not supported by the MC20 administrative

               record. Rather, the Admin. Order and related actions are based on work performed

               by a Government-paid expert witness for purposes of a separate lawsuit between

               Taylor Energy and the Department of the Interior.            The conclusions of this

               individual were filed as an exhibit to a pleading in that separate litigation pending

               in the Court of Federal Claims. His opinions as to the estimated volumes and other

               conclusions are not based on sound scientific principles and are fundamentally

               flawed. And, the Defendants’ refusal to provide to Taylor Energy the raw data and

               facts underlying this expert witnesses’ opinion has prevented Taylor Energy from

               fairly assessing, let alone challenging those opinions that are, in large part, the basis

               for the Admin. Order.

         (B)   Prior to the issuance of the Admin. Order, there was no scientific evidence in the

               studies conducted under the auspices of the Unified Command to support the

               conclusion that the surface sheen at the MC20 site resulted from an ongoing or

               active leak from “one or more wells of Taylor Energy.” To the contrary, the 2018

               Mixing Model Analysis presented to the Unified Command established that “there

               is no detectable contribution to sea surface sheen from an actively leaking well”

               and that “if a well is actively leaking and contributing to the sheen, its flow rate is

               below detection limits and contributes, on an average, less than 2.4 gallons per day

               (+/- 1.2 GPD).” See Exhibit “G.”




{N3747638.2}                                      46
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 47 of 53



         (C)   The Admin. Order ignored over a decade’s worth of comprehensive, consensus and

               sound science and other work developed in the MC20 Unified Command

               administrative record such as the CERA Report and the SSLWG Final Report. In

               fact, Taylor Energy worked cooperatively with the five previous FOSCs under

               agreed upon procedures and protocols following best science principles. Captain

               Luttrell’s Admin. Order radically departs from these conclusions and has no

               rational connection to the full MC20 administrative record and is, therefore, illegal.

         (D)   The Admin. Order also partially relies upon a NOAA BSEE survey undertaken in

               2018. Captain Luttrell and the Coast Guard have withheld the full survey data from

               Taylor Energy and instead have provided Taylor Energy with a single ROV sonar

               screen image and two short edited video clips that total approximately 2.5 minutes

               of the eight day survey. Further, although two months have passed since BSEE and

               NOAA conducted the survey, Defendants have refused to provide Taylor Energy

               with the “X” and “Y” coordinates for Taylor Energy to use in its design of the

               containment system required under the Admin. Order. As the Responsible Party,

               Taylor Energy was entitled to the same data and facts that the Government relied

               upon to issue the Admin. Order.

         (E)   The Admin. Order is an incorrect application and interpretation of the previous

               response record and the evidence before the Unified Command. In particular, it

               arbitrarily and capriciously revised the interpretation of a NOAA survey from 2012

               and thus arbitrarily attempted to rewrite the response record.

         (F)   In issuing the Admin. Order, Captain Luttrell and the Coast Guard refused to follow

               the procedures and protocols developed under the Unified Command structure,




{N3747638.2}                                     47
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 48 of 53



               consistent with the National Contingency Plan, pursuant to which no prior FOSC

               or Unified Command decision was ever reached in a non-collaborative manner.

               This includes all prior decisions based on the principles of sound science and

               extensive scientific study that were jointly and collaboratively developed, reviewed

               and vetted by all members of the Unified Command and their technical and

               scientific consultants, in an open and transparent manner, with a full sharing and

               disclosure of information, following best scientific practices and thus avoiding the

               risk of doing more harm than good to the environment.

         (G)   The Admin. Order was unilaterally issued by the Coast Guard without full and

               reasonable consultation with Taylor Energy and was based on unverified scientific

               studies that were conducted outside the auspices of the Unified Command structure,

               contrary to prior procedures and protocols pursuant to which all scientific and

               technical discussions were done in a joint and collaborative manner, with a full

               sharing of information, so that best science, rather than “junk science,” would be

               used to guide MC20 response activities.

         (H)   Defendants failed to reasonably inform themselves of and take into consideration

               the containment domes that Taylor Energy constructed pursuant to Admin. Order

               12-001 and that Taylor Energy presented in compliance with Admin. Order 19-001.

         (I)   Defendants failed to follow the previous Unified Command endorsed “Process for

               Consideration of Solicited and Unsolicited Proposals” dated and approved August

               24, 2016.

         (J)   Defendants selected Couvillion pursuant to a flawed process in disregard of

               Couvillion’s lack of qualifications, expertise and knowledge of prior response




{N3747638.2}                                    48
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 49 of 53



               actions and the prior scientific record, including the SSLWG Final Report, the

               CERA Report and the Mixing Model Analysis, and the MC20 site characteristics,

               the cumulative effect of which is to put at risk causing greater harm than benefit to

               the environment;

         (K)   Defendants failed to provide Taylor Energy with relevant and pertinent

               documentation needed to comply with the Admin. Order and the Notice, including

               a copy of the contract entered into between the Coast Guard and Couvillion as it

               relates to the Admin. Order, copies of any and all ongoing communications between

               Defendants and Couvillion as it relates to work being undertaken by Couvillion at

               the MC20 site, and other data and facts that would allow Taylor Energy, as the

               Responsible Party, to track and monitor the activities of Couvillion, which Taylor

               Energy is entitled to receive to protect its legal rights and address its legal

               responsibilities;

         (L)   Captain Luttrell and the Coast Guard have failed and refused to act consistently

               with their responsibilities for administering a Unified Command in contravention

               of the National Contingency Plan, see, e.g., 32 U.S.C. § 2702(b)(1)(B); 40 C.F.R.

               §300.305;

         (M)   Taylor Energy’s Constitutional due process rights were violated by Defendants

               exclusion of Taylor Energy from the Unified Command decision-making process

               despite Taylor Energy’s full participation and cooperation in the Unified Command

               process for over a decade and its expenditure of hundreds of millions of dollars at

               the direction of the prior FOSCs;




{N3747638.2}                                    49
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 50 of 53



         (N)    Defendants have failed to make decisions by taking into proper account all relevant

                factors and have failed to provide a rational basis to support their decisions and

                actions;

         (O)    Defendants have acted without observance of the procedures required by law and

                within the meaning of 5 U.S.C. § 706; and

         (P)    Defendants have failed to create and maintain a full and complete administrative

                record for the MC20 Incident.


                                                 90.

         For all of the foregoing reasons, the arbitrary, capricious, abusive and illegal conduct of

Defendants requires that the Admin. Order and all actions taken thereunder be vacated.


                                            COUNT III

                                 DECLARATORY JUDGMENT

                                                 91.

         The allegations of paragraphs 1 to 74 are adopted as if copied herein in extenso.


                                                 92.

         In accordance with 28 U.S.C. § 2201 et seq. and 5 U.S.C. § 703, Taylor Energy is entitled

to a declaratory judgment as follows:

         (A)    Declaring that Captain Luttrell and the Coast Guard violated the Due Process

                Clause of the Fifth Amendment to the United States Constitution and finding that

                Taylor Energy’s due process rights were violated resulting from the issuance of the

                Admin. Order, the denial of Taylor Energy’s request for reconsideration of the

                Admin. Order, the denial of Taylor Energy’s request to postpone the November

                2018 UC Meeting, the failure to provide Taylor Energy with the data and facts


{N3747638.2}                                     50
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 51 of 53



                supporting the Admin. Order, and the failure to provide Taylor Energy with a fair

                opportunity to challenge and question the Admin. Order and all actions taken

                thereunder;

         (B)    Declaring and vacating the Admin. Order, the Notice and the Memo as being

                unlawful and in violation of 5 U.S.C. § 706 as arbitrary, capricious, an abuse of

                discretion and contrary to law; and

         (C)    Declaring all actions of Captain Luttrell and the Coast Guard subsequent to the

                entry of the Admin. Order to be unlawful and in violation of 5 U.S.C. § 706, and

                specifically vacating any contract(s) between the Coast Guard and Couvillion

                related to MC20.


                                            COUNT IV

                              REQUEST FOR INJUNCTIVE RELIEF

                                                 93.

         The allegations of paragraphs 1 to 74 are adopted as if copied herein in extenso.


                                                 94.

         In accordance with 5 U.S.C. § 702, Taylor Energy requests that the Court enter appropriate

permanent mandatory or prohibitory injunctive relief against the Defendants following the Court’s

judicial review of the Admin. Order, the Notice, and all other actions taken by Defendants pursuant

to the Admin. Order.

         WHEREFORE, Taylor Energy Company LLC prays that the foregoing Complaint be

deemed good and sufficient and that after due proceedings have been had including all discovery

necessary to have a full and complete record, that the Court enter judgment in favor of Taylor

Energy Company LLC and against Captain Kristi M. Luttrell, in her official capacity as Federal


{N3747638.2}                                     51
         Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 52 of 53



On-Scene Coordinator for the MC20 Unified Command, and against the United States of America,

Acting By and Through the United States Coast Guard, as follows:

    1.         Vacating, holding unlawful and setting aside Admin. Order No. 19-001, dated October

               23, 2018, and all actions, findings and conclusions made pursuant thereto, including

               the Notice of Federal Assumption dated November 16, 2018 and the Decision

               Memorandum dated November 16, 2018, as being in violation of the Due Process

               Clause of the Fifth Amendment to the United States Constitution and arbitrary,

               capricious, and abuse of discretion, or otherwise not in accordance with law;

    2.         For declaratory relief vacating and declaring Admin. Order 19-001, dated October 23,

               2018, the selection of Couvillion Group, LLC, the Notice of Federal Assumption dated

               November 16, 2018 and Decision Memorandum dated November 16, 2018, to be

               unlawful pursuant to 5 U.S.C. § 706, to be in violation of Taylor Energy Company

               LLC’s Constitutional right to due process of law, and to be unsupported by substantial

               evidence and issued without observance of procedures required by law;

    3.         For appropriate permanent mandatory or prohibitory injunctive relief pursuant to 5

               U.S.C. § 702 to enforce the rulings of the Court, specifically issued to the Federal On-

               Scene Coordinator, Captain Kristi M. Luttrell, and any and all subsequent Federal On-

               Scene Coordinators for the MC20 Unified Command, to carry out any rulings and

               judgment of this Court under penalty of contempt; and

    4.         Award Taylor Energy Company LLC any other legal and equitable relief to which it is

               entitled and as the Court may deem appropriate, including costs and reasonable

               attorneys’ fees.

          Dated, this 20th day of December, 2018.




{N3747638.2}                                        52
      Case 2:18-cv-14046-ILRL-MBN Document 1 Filed 12/20/18 Page 53 of 53




                                    Respectfully submitted,

                                    s/ Carl D. Rosenblum
                                    CARL D. ROSENBLUM, T.A. (#02083)
                                    RICHARD D. BERTRAM (#17881)
                                    ALIDA C. HAINKEL (#24114)
                                    LAUREN C. MASTIO (#33077)
                                    Jones Walker LLP
                                    201 St. Charles Avenue, 49th Floor
                                    New Orleans, Louisiana 70170-5100
                                    Telephone: (504) 582-8000
                                    Facsimile: (504) 589-8296
                                    crosenblum@joneswalker.com

                                    Counsel for Taylor Energy Company LLC,
                                    Plaintiff




{N3747638.2}                          53
